DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  “Protrusion” (claim 16, line 1) lacks antecedent.  Such element was not defined until claim 18.  Also, “aperture” (Claim 16, line 2) lacks antecedent.  This element was not recited until claim 15.  Applicant should review the claims for any additional informalities.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1,2,4-6,8,9,13,14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Digiammarino (US PUB 2014/0082870).   ‘870 discloses amop head (20)  body member (22,24) for attaching to a handle (44), fastening member (30), hinge (48), lever (34,28) and pivot (42).  The barbs (32) read on the “foot member” (claim 2).  See figure 6 for the “stop formation” which limits movement of the lever.  
Claim(s) 1,2,4-7 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/142093.  ‘093 discloses a mop head (10) comprising a body member (13,14) for connection to a handle (12), fastening member (15) moving about hinge, lever (21) moving about pivot and including a barb (16) engaged in an aperture (17).  The protrusions (20) would read on the “foot member” (claim 2).
Claim(s) 1-6,8-11,13,14 and 17-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomm et al (USP 6,098,235).  Tomm discloses mop head (10) comprising body member for connection to a handle (at 14), fastening member (40), hinge (26), lever (50) and pivot (80).  Teeth (32) read on the “foot member” (claim 2) which engage a “cavity” between pairs of teeth (42).  Tab (70) reads on the “fixing formation” (claim 21).  
Claim(s) 1,5-8,13,14,17 and 18 is/are rejected under 35 U.S.C. 102(a)(1`) as being anticipated by Young (US PUB 2004/0078911).  ‘911 discloses mop head (1) comprising body member (5), fastening member (15), hinge (23) and lever (37).
Claim(s) 1,5-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (USP 2,568,218).  Campbell discloses a mop head comprising .
Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK SPISICH/Primary Examiner, Art Unit 3723